This cause was submitted on March 1, 1943, and thereafter an opinion was prepared under date of April 20, 1943. The death of plaintiff has been suggested to this court for the first time and shown to have occurred on or about the 13th day of March, 1943, and after the submission of the cause and before the approval of the opinion by the court. While the fact of said death between the submission and decision does not impair the validity of the judgment, in order to preserve all rights thereunder said decision and opinion filed herein on the 20th day of April, 1943, is hereby recalled and set aside and the Clerk of the Court is directed to refile said opinion and enter the judgment of this court in said cause nunc pro tunc as of March 1, 1943, the date the cause was submitted. Spencer v. Hamilton, 156 Okla. 194, 13 P.2d 81.
It is so ordered.